PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
INNOVATIVE WAGERING CONCEPTS, LLC
Application No. 17/014,673
Filed: 8 Sep 2020
For: HYBRID WAGERING AND SKILL-BASED GAMING SYSTEM AND SERVER
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182 filed January 13, 2022, requesting entry of the concurrently filed corrected Application Data Sheet (ADS) to delete benefit claims in this abandoned application.

The petition is DISMISSED.

The present application was examined and allowed for issuance as a patent. A Notice of Allowance and Fee(s) Due was mailed on February 24, 2021, setting a three-month statutory period from the mail date of the Notice to pay the issue fee to avoid abandonment of the application. The Office did not receive payment of the issue fee on or before May 24, 2021. Accordingly, the application became abandoned on May 25, 2021, and the Office mailed Notice of Abandonment on June 11, 2021. 

Applicant filed the present petition under 37 CFR 1.182 with a corrected ADS on January 13, 2022, in this abandoned application. The corrected ADS of January 13, 2022, deletes the benefit claims of record indicating that this application (17/014,673) is a continuation in part of Application No. 16/279,752 filed February 19, 2019, which is a continuation in part of Application No. 14/793,549 filed July 7, 2015 (Patent No. 10,210,697). On petition, applicant requests the following relief:

Applicant specifically requests entry of the attached corrected ADS into abandoned application 17/014,673. The corrected ADS deletes the claims of priority to the two Guiffria et al. patents. Applicant seeks the deletion of priority claims with awareness of MPEP 211.02(a) III and that a cancellation of a benefit claim to a prior application may be considered as a showing that the applicant is intentionally waiving the benefit claim to the prior application. Applicant believes the specific requested relief is necessary and proper to clearly sever the Oberberger applications from the Guiffria et al. patents and to prevent harm related to the receivership proceedings and any future owner of the Guiffria et al. patents from having any claim to the subject matter invented by Oberberger.

The Office has considered applicant’s request, but finds that deleting the benefit claims would change the effective filing date to a  later date, which would impact the prior art that is available and thus the examination that has occurred. Accordingly, the Office must dismiss the petition.

This application was allowed and became abandoned for failure to pay the issue fee. If applicant still wishes to remove the benefit claims, applicant must file a petition under 37 CFR 1.137(a) to revive this application with a request for continued examination and a renewed petition under 37 CFR 1.182 to remove the benefit claim which addresses the court order.1 

Any request for reconsideration of this decision on the petition under 37 CFR 1.182 must be submitted within TWO (2) MONTHS from the mail date of this decision. No extensions of time under 37 CFR 1.136(a) are permitted. No additional petition fee for filing a renewed petition under 37 CFR 1.182 is necessary.

Further correspondence with respect to this matter should be addressed as follows:
 
By mail:	Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By Internet:  	EFS-Web


Inquiries related to this decision should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 Even if the application is revived, the Office would have to consider whether removing the benefit claims are consistent with the court order.